SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 (Amendment No. 1) Check the appropriate box: [X] Preliminary Information Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) [ ] Definitive Information Statement Forever Valuable Collectibles, Inc. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box) [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: FOREVER VALUABLE COLLECTIBLES, INC. 535 16th Street, Suite 820 Denver, Colorado 80202 WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. This Information Statement is first being furnished on or about May , 2013 to the stockholders of record as of the close of business on April , 2013 of the common stock of Forever Valuable Collectibles, a Colorado corporation (“Forever Valuable,” the “Company,” “us,” or “our”). The Board of Directors of Forever Valuable and one stockholder holding an aggregate of 11,495,000 shares of common stock issued and outstanding as of May , 2013, have approved and consented in writing to the actions described below.Such approval and consent constitute the approval and consent of a majority of the total number of shares of outstanding common stock and are sufficient under Title 7 of the Colorado Revised Statutes (“C.R.S.”) and Forever Valuable’s Articles of Incorporation and Bylaws to approve the actions.Accordingly, the actions will not be submitted to the other stockholders of Forever Valuable for a vote, and this Information Statement is being furnished to stockholders to provide them with certain information concerning the action in accordance with the requirements of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the regulations promulgated thereunder, including Regulation 14C. ACTIONS BY BOARD OF DIRECTORS AND CONSENTING STOCKHOLDER GENERAL Forever Valuable will pay all costs associated with the distribution of this Information Statement, including the costs of printing and mailing. Forever Valuable will reimburse brokerage firms and other custodians, nominees and fiduciaries for reasonable expenses incurred by them in sending this Information Statement to the beneficial owners of Forever Valuable’s common stock. Forever Valuable will only deliver one Information Statement to multiple stockholders sharing an address unless Forever Valuable has received contrary instructions from one or more of the stockholders. Upon written or oral request, Forever Valuable will promptly deliver a separate copy of this Information Statement and any future annual reports and information statements to any stockholder at a shared address to which a single copy of this Information Statement was delivered, or deliver a single copy of this Information Statement and any future annual reports and information statements to any stockholder or stockholders sharing an address to which multiple copies are now delivered.You should direct any such requests to the following address:Forever Valuable Collectibles, Inc., 535 16th Street, Suite 820, Denver CO80202, Attention: Ms. Jodi Stevens, President.Ms. Stevens may also be reached by telephone at 303-537-1000. VOTE OBTAINED – COLORADO LAW Pursuant to C.R.S. Section 7- 107 – 104, unless otherwise provided in the articles of incorporation or bylaws, any corporate action required to be taken at a meeting of stockholders may be taken without a meeting, without prior notice and without a vote, if a consent or consents in writing, setting forth the action so taken, shall be signed by members having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all members having a right to vote thereon were present and voted. In order to eliminate the costs and management time involved in holding a special meeting, the Board voted to utilize and obtained the written consent of the holders of a majority of voting securities which consisted solely of the common stock of the Company (the “Authorized Stock”) to approve the amendment to the articles of incorporation of the Company to change its name, increase its authorized shares and create a class of Series A Convertible Preferred Stock. Each holder of outstanding shares was entitled to one vote for each share owned. - 2 - The following table sets forth the Company’s Authorized Stock and as of the record date, the number of shares outstanding, the number of votes available to be cast, the number of votes cast for approval and adoption of the amendment to the articles of incorporation of the Company to: (i) effect a change in its name, (ii) to increase its authorized shares and (iii) to create a Series A Convertible Preferred Stock and the percentage of the available shares such votes for approval represent. ClassofCompany’s AuthorizedStock NumberofShares Outstanding NumberofVotes Available tobeCast NumberofVotes CastforApproval Percentageof Votes Castfor Approval Common Stock SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The only class of the Company’s voting securities currently outstanding is its Common Stock which carries one vote per share. The following table sets forth information with respect to the beneficial ownership of shares of Company’s Common Stock as of the record date by: • each person known by the Company to beneficially own 5% or more of the outstanding shares of Common Stock, based on filings with the Securities and Exchange Commission and certain other information, • each of the Company’s current “named executive officers” and directors, and • all of the Company’s current executive officers and directors as a group. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth, as of May [], 2013, certain information regarding the ownership of Forever Valuable’s capital stock by each director and executive officer of Forever Valuable, each person who is known to Forever Valuable to be a beneficial owner of more than 5% of any class of Forever Valuable’s voting stock, and by all officers and directors of Forever Valuable as a group.Unless otherwise indicated below, to Forever Valuable’s knowledge, all persons listed below have sole voting and investing power with respect to their shares of capital stock, except to the extent authority is shared by spouses under applicable community property laws. Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission (“SEC”) and generally includes voting or investment power with respect to securities.Shares of common stock subject to options, warrants or convertible securities exercisable or convertible within sixty (60) days of May [], 2013 are deemed outstanding for computing the percentage of the person or entity holding such options, warrants or convertible securities but are not deemed outstanding for computing the percentage of any other person, and is based on 12,012,600 shares of common stock issued and outstanding on a fully diluted basis, as of May [], 2013. Name Number of Shares Percentage Ownership Jodi Stevens (1) 535 16th Street, Suite 820 95.69% Denver, Colorado80202 All Officers and Directors as a Group 95.69% (1) A total of 11,475,000 shares are owned of record jointly by Robert and Jodi Stevens through SHC, LLC. In addition, X-Clearing Corporation, owns 67,000 shares.Mrs. Stevens has beneficial ownership and control of all of the shares. In addition, Jodi Stevens and Robert Stevens own A-Squared Holdings, Inc., which has a total of 200,000 warrants issued to it, exercisable at a price of $0.001 per share subject to adjustment, for a period of five years from the date of issuance. - 3 - INFORMATION ON CONSENTING STOCKHOLDERS Pursuant to Forever Valuable’s Articles of Incorporation, its Bylaws and the C.R.S. Section 7- 107 – 104, a vote by the stockholders of at least a majority of Forever Valuable’s outstanding capital stock is required to effect the action described herein.Forever Valuable’s Articles of Incorporation does not authorize cumulative voting.As of the record date, Forever Valuable had 12,012,600 shares of common stock issued and outstanding.The voting power representing not less than 51% shares of common stock is required to pass any stockholder resolutions.The consenting stockholder is the record and beneficial owner of 11,495,000 shares of common stock, which represents approximately 95.69% of the issued and outstanding shares of Forever Valuable’s common stock.Pursuant to CRS Title 7, the consenting stockholder voted, with the Board of Directors, in favor of the actions described herein in a joint written consent, dated effective March 12, 2013.No consideration was paid for the consent.The consenting stockholder’s name, affiliation with Forever Valuable, and their beneficial holding are as follows: Name Beneficial Stockholder and Affiliation No. of Shares Beneficially Held Percentage Jodi Stevens President, Treasurer, Secretary, Director, and Greater than 10% holder of common stock (1) 95.69% (1) A total of 11,475,000 shares are owned of record jointly by Robert and Jodi Stevens through SHC, LLC. In addition, X-Clearing Corporation, owns 20,000 shares.Ms. Stevens has beneficial ownership and control of all of the shares. The address of Ms. Stevens, SHC, LLC and X-Clearing Corporation is c/o Forever Valuable, Inc., 535 16 th Street, Suite 820, Denver, CO80202. INTEREST OF CERTAIN PERSONS IN OR OPPOSITION TO MATTERS TO BE ACTED UPON None. PROPOSALS BY SECURITY HOLDERS None. DISSENTERS RIGHTS OF APPRAISAL None. NOTICE TO STOCKHOLDERS OF ACTION APPROVED BY CONSENTING STOCKHOLDER The following action was taken based upon the unanimous recommendation of the Board of Directors and the written consent of the consenting stockholders: I.APPROVAL TO AMEND THE ARTICLES OF INCORPORATION TO EFFECT A CHANGE OF NAME OF THE COMPANY FROM “FOREVER VALUABLE, INC.” TO“AEGEA, INC.” On March 12, 2013 the Board of Directors and the consenting stockholders adopted and approved a resolution to amend and restate our Articles of Incorporation to effect a name change from “Forever Valuable, Inc.” to “AEGEA, Inc.” (the “Name Change Amendment”) which will also result in a change to our corporate stock symbol (the “Symbol Change”) in addition to the increase in the authorized number of shares of common and preferred stock and the Designation of Series A Convertible Preferred Stock discussed in Section II below (collectively, the Amended and Restated Articles”). The voting and other rights that accompany the Company’s securities will not be affected by the change in the Company’s corporate name. The Company’s stock symbol, which is currently “FVBC” and its CUSIP number, will both change as a result of the name change. Stockholders may, but need not, exchange their certificates to reflect the change in corporate name. Your existing certificate will continue to represent shares of the Company’s common stock as if the name had not changed. The Company’s transfer agent will issue stock certificates with the Company’s new name as stock certificates are sent in upon transfers of shares by existing stockholders at the expense of the shareholder. - 4 - Purpose of Name Change The Board of Directors believed that it was in the best interests of Forever Valuable to implement the name and symbol change in anticipation of the Company’s consummation of the acquisition of AEGEA, LLC, a Delaware limited liability company (“AEGEA”) and Energis Petroleum, LLC, a Florida limited liability company (“Energis”) from its members who are unaffiliated third parties pursuant to the terms and conditions of a March 30, 2013 Share Exchange Agreement (the “Share Exchange Agreement”) discussed more fully in Item III below. II.APPROVAL TO AMEND THE ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF SHARES OF AUTHORIZED COMMON AND PREFERRED STOCK AUTHORIZATION AND ISSUANCE OF SECURITIES The Amended and Restated Articles will increase the number of shares of authorized common stock from 50,000,000 shares of common stock, no par value per share, to 1,000,000,000 shares of common stock, no par value per share and to increase our undesignated preferred stock issuable from 1,000,000 to 100,000,000. Purpose of Authorization and issuance of Securities The Board of Directors believed that it was in the best interests of Forever Valuable to approve the Amended and Restated Articles in anticipation of the consummation of the acquisition of AEGEA and Energis pursuant to the terms of the Share Exchange Agreement. Currently, Forever Valuable has 50,000,000 shares of common stock authorized, of which 12,012,600 shares are issued and outstanding and 1,000,000 shares of preferred stock of which none are issued and outstanding.As a result of the Amended and Restated Articles, Forever Valuable will have 1,000,000,000 shares of common stock authorized for issuance, of which 987,987,400will be available for issuance and 100,000,000 shares of undesignated preferred stock will be available for issuance. Authorized Shares. As stated, the Company is presently authorized under its Articles of Incorporation to issue 50,000,000 shares of Common Stock and 1,000,000 shares of preferred stock.Upon effectiveness of the Amended and Restated Articles, the number of authorized shares of Common Stock would increase to 1,000,000,000, and the number of shares of undesignated preferred stock would increase to 100,000,000, although the number of shares of Common Stock and preferred stock issued and outstanding will remain the same.Because the number of issued and outstanding shares of Common Stock and preferred stock will remain the same, the number of shares of Common Stock and preferred stock remaining available for issuance will increase substantially.The issuance in the future of additional shares of Common Stock and/or preferred stock will have the effect of diluting the earnings per share and book value per share, as well as the stock ownership and voting rights, of the then currently outstanding shares of Common Stock.The effective increase in the number of authorized but unissued and unreserved shares of Common Stock and preferred stock may be construed as having an anti-takeover effect as further discussed below.Authorized but unissued shares will be available for issuance, and the Company is expected to issue shares in connection with its proposed acquisition of AEGEA and Energis and may issue such shares in future financings or otherwise.If the Company issues additional shares, the ownership interest of the then current holders of Common Stock would be diluted.Also, the issued shares may have rights, preferences or privileges senior to those of our Common Stock.The Company does not currently have any plans, proposal or arrangement to issue any of its authorized but unissued shares of Common Stock, other than those that may be issued in connection with its proposed acquisition of AEGEA and Energis. - 5 - Designation of Series A Convertible Preferred Stock In anticipation of the consummation of the acquisition of AEGEA and Energispursuant to the terms of the Share Exchange Agreementand pursuant to Title 7 of the C.R.S., Forever Valuable’s Articles of Incorporation and Bylaws, the Board of Directors approved the designation and issuance of 100 shares of the Company’s Series A Convertible Preferred Stock (the “Preferred Stock”). The Preferred Stock has a stated value of $1.00 per share and is convertible into shares of the Company’s Common Stock on a one for one basis, subject to a proportional adjustment in the event of stock splits, stock dividends and similar corporate events. The Preferred Stock is convertible at any time after issuance at the option of the holder and automatically upon the closing of a financing to the Company of no less than $10,000,000 in debt, equity or a combination thereof (a “Financing Transaction”). The Preferred Stock has a liquidation preference which allows the holders to receive 100% of the membership interests of Energis in the event of voluntary or involuntary liquidation, dissolution or winding-up of the Company.The holders of the Preferred Stock have no voting rights, except for those granted by statute and as to the real property asset owned by Energis, no transfer, encumbrance, improvement or other alteration shall be made without the majority vote of the holders of the shares of Preferred Stock. This special voting right shall only be exercisable as long as the Preferred Stock has not been converted, and (i) if the Company has not completed the Financing Transaction by March 21, 2014, thereafter the right may be exercised or (ii) if the Company has not entered into a firm commitment for the Financing Transaction by September 20, 2013, thereafter the right may be exercised. Further, the holders of the Preferred Stock have the right to have their shares redeemed by the Company in exchange for 100% of the Energis membership interests upon the occurrence of certain triggering events which include: (i) the Company’s failure to enter into a firm commitment for a Financing Transaction; (ii) the Company fails to close on a Financing Transaction no later than 12 months after the closing date (the “Closing Date”) as provided for in the Share Exchange Agreement; (iii) the suspension from trading or failure of the Company’s Common Stock to be quoted on the OTCBB for a period of five (5) consecutive Trading Days or for more than an aggregate of ten (10) Trading Days in any 365-day period; (iv) the bankruptcy, insolvency, or reorganization of the Company or its subsidiaries in addition to other creditor or Company initiated actions as it relates to the solvency of the Company; or (v) the Company breaches any material representation, warranty, covenant or other term or condition of the Certificate of Designations, Preferences and Rights of Series A Convertible Preferred Stock or the Share Exchange Agreement, except, in the case of a breach of a covenant which is curable, only if such breach remains uncured for a period of at least ten (10) days. The Preferred Stock also contains restrictive covenants that limit certain activities of the Company.The primary purpose of the liquidation preference, the optional redemption and the restrictive covenants is to provide the exchanging members of Energis with assurances that the Company will receive additional funding of at least $10 million and to provide a mechanism for them to have their membership interests returned in the event that the Company does not receive such funding. Certain Risks Associated With the Amended and Restated Articles Principal Effects of the Amended and Restated Articles Any additional issuance of common or preferred stock could, under certain circumstances, have the effect of delaying or preventing a change in control of Forever Valuable by increasing the number of outstanding shares entitled to vote and by increasing the number of votes required to approve a change in control of Forever Valuable.Shares of common or preferred stock could be issued, or rights to purchase such shares could be issued, to render more difficult or discourage an attempt to obtain control of Forever Valuable by means of a tender offer, proxy contest, merger or otherwise.The ability of the Board of the Directors to issue such additional shares of common stock and/or designate one or more series or classes of preferred stock for issuance could discourage an attempt by a party to acquire control of Forever Valuable by tender offer or other means.Such issuances could therefore deprive stockholders of benefits that could result from such an attempt, such as the realization of a premium over the market price that such an attempt could cause.Moreover, the issuance of such additional shares of common or preferred stock to persons whose interests are aligned with that of the Board of Directors could make it more difficult to remove incumbent managers and directors from office even if such change were to be favorable to stockholders generally. Accounting Matters. The Amended and Restated Articles will not affect the par value of the Common Stock. - 6 - Potential Anti-Takeover Effect. Although the increased proportion of unissued authorized shares to issued shares could, under certain circumstances, have an anti-takeover effect (for example, by permitting issuances that would dilute the stock ownership of a person seeking to effect a change in the composition of our Board or contemplating a tender offer or other transaction for the combination of the Company with another company), other than in connection with the anticipated acquisition of AEGEA and Energis, the Amended and Restated Articles were not proposed in response to any effort of which we are aware to accumulate shares of Common Stock or obtain control of the Company, nor is it part of a plan by management to recommend a series of similar actions having an anti-takeover effect to the Board and the Company’s stockholders. The Amended and Restated Articles are not intended to have any anti-takeover effect and are not part of any series of anti-takeover measures contained in any debt instruments or the Articles of Incorporation or the Bylaws of Forever Valuable in effect on the date of this Information Statement.However, Forever Valuable stockholders should note that the availability of additional authorized and unissued shares of common stock or undesignated preferred stock could make any attempt to gain control of Forever Valuable or the Board of Directors more difficult or time consuming and that the availability of additional authorized and unissued shares might make it more difficult to remove management.Forever Valuable is not aware of any proposed attempt to take over Forever Valuable or of any attempt to acquire a large block of Forever Valuable’s stock, other than the anticipated acquisition of AEGEA,and Energis.Forever Valuable has no present intention to use the increased number of authorized common or undesignated preferred stock for anti-takeover purposes. While the increase in the number of shares of common and preferred stock authorized may have anti-takeover ramifications, the Board of Directors believes that the financial flexibility offered by the amendment outweighs any disadvantages.To the extent that the increase in the number of shares of authorized may have anti-takeover effects, the amendment may encourage persons seeking to acquire Forever Valuable to negotiate directly with the Board of Directors, enabling the Board of Directors to consider a proposed transaction in a manner that best serves the stockholders’ interests. The Board believes that it is advisable and in the best interests of Forever Valuable to have available additional authorized but unissued shares of common stock and undesignated preferred stock in an amount adequate to provide for Forever Valuable’s future needs.The unissued shares of common stock and the designation of one or more classes or series of preferred stock will be available for issuance from time to time as may be deemed advisable or required for various purposes, including the issuance of shares in connection with financing or acquisition transactions.Forever Valuable has no present plans or commitments for the issuance or use of the proposed additional shares of common and/or preferred stock in connection with any financing except for those shares issuable in connection with the acquisition of AEGEA and Energis. Periodic Reporting Obligations Under the Exchange Act. The Company is subject to the periodic reporting and other requirements of the Exchange Act.The proposed Amended and Restated Articles will not affect the registration of the Common Stock under the Exchange Act.We will continue to be subject to the periodic reporting requirements of the Exchange Act. Preemptive Rights. Holders of shares of Common Stock do not have any preemptive rights under the Company's Articles of Incorporation, applicable state law or otherwise.As such, the Company's stockholders do not have the right to purchase from the Company any shares of Common Stock in connection with the issuance of shares pursuant to the Share Exchange Agreement in connection with the acquisition of AEGEA and Energis. Table Comparison of the Pre-Authorized Share Amendment and Post-Authorized Share Amendment. The following table depicts the capitalization structure of the Company as of the record date and includes those shares to be authorized for issuance as set forth in the Amended and Restated Articles: - 7 - Shares Authorized Shares Outstanding Shares Outstanding as a Percentage of Authorized Pre Amendment Common Stock 24.0% Undesignated Preferred Stock 0 0.0% Post Amendment Common Stock 1.2% Undesignated Preferred Stock 0 0.0% Series A Convertible Preferred Stock 0 0.0% Dissenter’s Rights of Appraisal. Under Colorado law, stockholders are not entitled to dissenter’s rights of appraisal with respect to the Amended and Restated Articles. Procedure for Effecting the Amended and Restated Articles, Name and Symbol Change. The Amended and Restated Articles will become effective when they are filed with the Colorado Secretary of State.Under Rule 14c-2, promulgated pursuant to the Securities Exchange Act of 1934, as amended, the name change, the increase in the Company’s authorized capital and the creation of the Series A Convertible Preferred Stock shall be effective at such future date as determined by the Board of Directors, as evidenced by the filing of the Amended and Restated Articles and Crtificate of Designation with the Secretary of State of Colorado (the “Effective Date”).The Company expects to file the Amended and Restated Articles and Certificate of Designations with the Secretary of State of Colorado on or after [], 2013, but in no event earlier than the 20th day after this Information Statement is first mailed or furnished to our stockholders. Because the Common Stock is currently quoted on the OTCBB, the Amended and Restated Articles, Name and Symbol Change will also require processing by FINRA pursuant to Rule 10b-17 of the Securities Exchange Act of 1934 in order for these actions to be recognized in the market for trading purposes.The Company expects to receive FINRA’s clearance prior to the record date.The Common Stock is anticipated to be quoted on the OTCBBunder a new trading symbol reflecting the change of the Company’s name to AEGEA, Inc. on the first trading day following the effective date of the Amended and Restated Articles. On and after the effective date of the Amended and Restated Articles of Incorporation , the stock certificates representing the pre-charter amendment shares will continue to be valid.Following the record date, new stock certificates will be issued reflecting the name and symbol change, but such will not affect the validity of stock certificates already outstanding.After the Effective Date, each stock certificate representing shares of our common stock prior to the Effective Date will be deemed to represent shares giving effect to the name and symbol change.Certificates representing shares after the Effective Date will be issued in due course as old certificates are tendered for transfer to the Company’s transfer agent.The Company requests that stockholders do not send in any of their stock certificates at this time. Shares of our common stock issued after the Effective Date will have the same restrictions on their transferability as shares issued prior to the Effective Date.Also, for purposes of determining the term of the restrictive period applicable to any shares subject to restrictions on their transferability issued after the Effective Date in exchange for shares held prior to the Effective Date, if any, the time period during which a stockholder has held such shares prior to the Effective Date will be included in the total holding period. Persons Interested in the Transaction None of the Company’s executive officers, directors and principal shareholders (any shareholder beneficially owning 5% or more of the Common Stock) have an interest in the Amended and Restated Articles other than a proportional interest due to the effect of the Amended and Restated Articles on the number of securities of the Company owned by such party. Certain Federal Income Tax Consequences The Amended and Restated Articles should not result in any recognition of gain or loss.The holding period of our common stock owned prior to the Effective Date will not change as a result of the Amended and Restated Articles.The adjusted basis of our common stock owned by a stockholder prior to the Effective Date will not change as a result of the Amended and Restated Articles. - 8 - The Company’s beliefs regarding the tax consequence of the Amended and Restated Articles are not binding upon the Internal Revenue Service or the courts, and there can be no assurance that the Internal Revenue Service or the courts will accept the positions expressed above.This summary does not purport to be complete and does not address the tax consequences to holders that are subject to special tax rules, such as banks, insurance companies, regulated investment companies, personal holding companies, foreign entities, nonresident foreign individuals, broker-dealers and tax exempt entities.The state and local tax consequences of the Amended and Restated Articles may vary significantly as to each stockholder, depending upon the state in which the stockholder resides. The foregoing summary is included for general information only.Each stockholder should consult their own tax adviser concerning the particular U.S. federal tax consequences of the Reverse Split, as well as any consequences arising under the laws of any other taxing authority, such as any state, local or foreign income tax consequences to which they may be subject. To ensure compliance with Treasury Department Circular 230, each holder of Common Stock is hereby notified that: (a) any discussion of U.S. federal tax issues in this Information Statement is not intended or written to be used, and cannot be used, by such holder for the purpose of avoiding penalties that may be imposed on such holder under the Internal Revenue Code; (b) any such discussion has been included by the Company in furtherance of the Reverse Split on the terms described herein; and (c) each such holder should seek advice based on its particular circumstances from an independent tax advisor. III.THE AEGEA, LLC AND ENERGIS PETROLEUM, LLC TRANSACTION: ACQUISITION OF A 100% INTEREST IN AEGEA, LLC AND ENERGIS PETROLEUM, LLC Summary of the Proposed Acquisition of AEGEA and Energis: The following is a summary of the Share Exchange Agreement and the transactions contemplated thereby. Parties •Forever Valuable Collectibles, Inc., aColorado corporation (the “Company”) •AEGEA, LLC, a Delaware limited liability company (“AEGEA”) •Energis Petroleum, aFlorida limited liability company (“Energis”) Transaction Pursuant to that certain Securities Exchange Agreement dated March 30, 2013, the Company will acquire from the members of Energis and AEGEA,100% of the equity ownership interests in each of Energis and AEGEA. The Company will issue to Energis’ members, 15,000,000 shares of the Company’s Common Stock and 100 shares of the Company’s Series A Convertible Preferred Stock.The Company will issue to AEGEA members 79,000,000 shares of the Company’s Common Stock.Upon completion of the transaction, members of AEGEA and Energis will own approximately 88.7% of the then issued and outstanding common stock of our company and 100 shares of the Company’s Series A Convertible Preferred Stock. Capitalization The outstanding Common Stock will be increase from 12,012,600 to approximately 106,012,600 shares upon completion of the acquisition of AEGEA and Energis. Change in Control The the acquisition of AEGEA and Energis will result in a change of our board directors as determined by the former members of AEGEA and Energis.AEGEA and Energis have not yet designated who the new board members shall be. Closing Date No earlier than the Effective Date of the filing of the Amended and Restated Articles. New Business Planned residential and hospitality community with attractions and entertainment including plans for theme parks, a sports and education complex, and various venues for music and the arts. - 9 - ADDITIONAL INFORMATION This Information Statement refers to certain documents that are not presented herein or delivered herewith.Such documents are available to any person, including any beneficial owner of our shares, to whom this Information Statement is delivered upon oral or written request, without charge.Requests for such documents should be directed to Corporate Secretary, at:Forever Valuable, Inc., 535 16 th Street, Suite 820, Denver, CO80202, telephone 303-537-1000. Forever Valuable is subject to the informational requirements of the Exchange Act, and in accordance therewith files reports, proxy statements and other information including annual and quarterly reports on Form10-K and 10-Q with the SEC. Copies of these documents can be obtained upon written request addressed to the SEC, Public Reference Section, treet, N.E., Washington, D.C., 20549, at prescribed rates.The SEC also maintains a web site on the Internet (http://www.sec.gov) where reports, proxy and information statements and other information regarding issuers that file electronically with the SEC through the Electronic Data Gathering, Analysis and Retrieval System may be obtained free of charge. General Terms of Acquisition. On March 30, 2013, we entered into a share exchange agreement (the “Share Exchange Agreement”) pursuant to which we agreed to issue, 79,000,000 shares of our unregistered common stock, no par value to the members of AEGEA, 15,000,000 shares of our unregistered common stock together with 100 shares of our series A convertible preferred stock (the “Preferred Stock”) to the members of Energis and assume certain debt of AEGEA and Energis. Upon completion of the transaction, AEGEA and Energis will own approximately 88.7% of the then issued and outstanding common stock of our company. AEGEA has been engaged in the initial phases of developing a mega-resort community in South Florida that is expected to become an international community and leisure destination. The resort is expected to offer residents and guests a unique living environment, integrate residential and hospitality with attractions and entertainment including plans for theme parks, a sports and education complex, and various venues for music and the arts. The closing of the Share Exchange Agreement is conditioned upon certain, limited customary representations and warranties, as well as the following conditions to closing: (i) two of our shareholders owning collectively 9,000,000 shares of our common stock shall have entered into agreements restricting their sale of our common stock; (ii) the Company amending its articles of incorporation to change its name to AEGEA, Inc. and increase its authorized common stock to 1,000,000,000 shares, no par value, and increase the authorized preferred stock to 100,000,000 shares, and designation of a class of Series A Convertible Preferred Stock; (iii) the Company shall prepare and file its Form 10-K for the period ended December 31, 2012; (iv) the Company shall have zero liabilities at closing, and all current vendors shall be paid in full as of the closing date, including, but not limited to, the transfer agent and SEC Edgar filing agent; (v) the Company shall have assumed the loans made to Energis by its members; (vi) the holder of the mortgage encumbering the real estate owned by Energis in the approximate principal amount of $1.2 million shall have consented to the assumption of its mortgage by the Company; (vii) the Company shall have assumed any outstanding loans and obligations of AEGEA, including any loan transactions entered into after the execution of the Share Exchange Agreement and prior to closing; and (viii) each of the members of Energis, as of the date of this Share Exchange Agreement shall have consented to this transaction. Following the closing of the Share Exchange Agreement, we intend to continue AEGEA’s historical businesses and proposed businesses. Our historical business and operations will continue independently through a newly formed wholly owned subsidiary. - 10 - Change In Control On or after the closing, former members of AEGEA shall be entitled to elect all members of our Board as provided for in the Share Exchange Agreement thereby resulting in a change of control of the Company. Dilution Following AEGEA and Energis Transaction The following table depicts shares outstanding following the Amended and Restated Articles and the AEGEA and Energis stock issuances. As a result of the Amended and Restated Articles and the AEGEA and Energis transaction, current shareholders will only hold 1.2% of the authorized common stock and 11.33% of the issued and outstanding shares of the Company’s common stock. Shares Authorized Shares Outstanding Shares Outstanding as a Percentage of Authorized Pre Amendment and Transaction Common Stock 24.03% Undesignated Preferred Stock 0 NA Post Amendment and Transaction Common Stock 10.6% Undesignated Preferred Stock NA Series A Convertible Preferred Stock 100% INFORMATION CONCERNING AEGEA AND ENERGIS Overview Aegea, LLC is a Delaware limited liability company and was formed on November 8, 2012 to design and engage in the initial phases of developing in South Florida an international mega-resort community and leisure destination attracting guests from around the world. Aegea’s affiliate, Energis, a Florida limited liability company was formed on December 26, 2003 and owns real estate that is intended to be part of AEGEA’s planned resort. Both companies operations are governed by Delaware law and those certain Limited Liability Company Agreements of AEGEA, LLC and Energis (the “Operating Agreements”)datedNovember 8, 2012 and January 1, 2004respectively,by and among(i.e, the Members of the AEGEA and Energis).The Members have elected the following as Managers: Scott Duffy and Keith Duffy for AEGEA, LLC and Scott Duffy and Keith Duffy for Energis. The principal business offices of both AEGEA and Energis are 772 U.S. Highway One, Suite 200, North Palm Beach, FL 33408 and their telephone number is: (561) 287-5422. AEGEA and Energis Business General Through the acquisition of AEGEA and Energis, we plan to develop a first-class mega-resort destination and international community in the heart of South Florida called AEGEA.This city will blend the components of theme park entertainment design and residential development, offering guests and residents an idyllic lifestyle inspired by the lost ancient civilization of AEGEA.Along with the theme park and entertainment components, we have planned various themed resort areas, an Olympic-style sport and education complex, an equestrian village and a variety of residential developments.This resort community is planned to become an exciting place to live and among the most popular vacation destinations in the world, not only because of its planned spectacular amenities, but its integration of authentic organically-designed architecture with crystal blue water in the form of waterways and lagoons.The goal is to attract at least 20 million annual visitors.AEGEA will cover a large area of land and be developed in phases over many years. - 11 - The origin of AEGEA dates back 4,000 years to one of the greatest and most advanced civilizations on earth, which dominated the eastern Mediterranean region between Greece and Turkey.This area was the crossroads of the world at that time, a land bridge between the Far East, Middle East and Europe.The Aegean’s were an industrious and peaceful society, highly skilled in architecture, rich in knowledge, sophisticated in culture, and masters of the sea.Their legacy includes the alphabet, literature, the theatre, hospitality, and the Olympic games.An intriguing mystery still surrounds the disappearance of the Aegean civilization.It is believed that a single cataclysmic event caused this world to disappear into the depths of the sea.The guiding principles of this lost world remain the foundation of our planned city and includes healthy living (mind, body and spirit), harmony with nature, peaceful coexistence, music and the arts, sports and education, architecture and the life-giving essence of water.Since these fundamentals are a unifying factor for all cultures throughout the world, we have the opportunity to unite the world in AEGEA. The entire city is planned to be pedestrian friendly and totally connected with the goal of parking only once, however, a network of waterways is planned as the primary transportation system.The various resort areas will integrate hotels, residential, restaurants, retail, entertainment and cultural exhibits with an Olympic-style sports complex, themed attraction areas and an equestrian village. Quaint romantic villages with authentic architecture will be the residential neighborhoods throughout AEGEA each showcasing the unique architecture, culture, entertainment, shops, restaurants, hotels and residences specific to particular areas of the world.A myriad of attractions will provide constant entertainment with an array of planned theme parks. Regulatory Approvals Neither AEGEA nor Energis is required to obtain any approvals or clearances from any federal or state regulatory authorities in the United States or other countries to consummate the acquisition by Forever Valuable Collectibles, Inc.As discussed in this Information Statement, we intend to obtain clearance from FINRA for the Amended and Restated Articles prior to the Effective Date. Reports, Opinions, Appraisals We did not receive a report, opinion, or appraisal from an outside party as to the value of our common stock, or the fairness of the Share Exchange Agreement, or otherwise engage a financial advisor in connection with this agreement.Our Board concluded that there was sufficient information and safeguards in place that did not justify the expense of retaining an independent financial advisor, including (i) the Company’s conducting due diligence on AEGEA and Energis, (ii) the fact that members of AEGEA and Energis and their management are unrelated third parties and the Share Exchange Agreement was negotiated at arm’s-length, and (iii) management’s expectations regarding future growth prospects of the resort industry and the ability of AEGEA’s management to execute on its business plans. Past Contracts, Transactions or Negotiations The terms of the Share Exchange Agreement were the result of arm’s-length negotiations between Jodi Stevens, our CEO and Keith Duffy, Energis and AEGEA’s managing member.The following is a summary of the background of these negotiations and the acquisition. In November 2012, a business acquaintance of the Company’s CEO, Jodi Stevens, introduced Ms. Stevens to the managing member of Energis and AEGEA, Keith Duffy.Ms. Stevens and Mr. Duffy discussed the possibility of the Company serving as a vehicle to allow Mr. Duffy to obtain financing for a resort and entertainment community. The parties commenced their respective due diligence investigations beginning in January 2013.During this period, the management teams and legal advisors of each of us, AEGEA and Energis held numerous teleconferences and corresponded regularly regarding various business and legal due diligence matters.In addition, the parties negotiated up to the end of negotiations the number of shares of the Company’s common and preferred stock that would be issued in exchange for the interests in AEGEA and Energis and the terms and conditions of the class of preferred stock that would be issued.During this time period numerous drafts of the Share Exchange Agreement were circulated. - 12 - On March 12, 2013, the Company’s board of directors met to approve the acquisition and authorize management to execute the Share Exchange Agreement. On March 30, 2013, the parties executed the Share Exchange Agreement and, on April 4, 2012, the Company filed with the SEC a Form 8-K reporting this event. Anticipated Accounting Treatment of the Proposed Energis and AEGEA Transaction The acquisition of a 100% interest in Energis and AEGEA by the Company from their respective members will be accounted for using the purchase method of accounting and, accordingly, assets acquired and liabilities assumed will be recorded at estimated fair value on the date of acquisition. The business and proposed operations of AEGEA and Energis are in the early conceptual developmental phase, with limited or no operations as it pertains to the development of its planned resort community. Also, AEGEA’s success is contingent on obtaining substantial additional financing. Furthermore, the completion of the acquisition of AEGEA and Energis has not occurred and is contingent on several factors as disclosed elsewhere in this Information Statement. Based on these factors, we have concluded that the financial statements of AEGEA and Energis are not material to us or our stockholders at this time and are not included with this information statement. Following completion of the acquisition of AEGEA and Energis, their financial statements will be filed within the time prescribed by applicable SEC rules, by an amendment to a Current Report on Form 8-K filed with the SEC. INFORMATION CONCERNING FOREVER VALUABLE COLLECTABLES, INC. General Forever Valuable is a corporation which was formed under the laws of the State of Colorado on November 29, 2007. We were a wholly-owned subsidiary of Fincor, Inc. (“Fincor”) until August 13, 2008. On December 5, 2007, the directors of Fincor approved, subject to the effectiveness of a registration with the Securities and Exchange Commission, a spin-off to Fincor shareholders of record as ofAugust 13, 2008 (the “Record Date”), on a pro rata basis, with one (1) Forever Valuable common share to be issued for each one (1) Fincor common share as of the Record Date. Since Fincor’s business is totally unrelated to the proposed activities of Forever Valuable, the Fincor directors decided it was in the best interest of Fincor and Forever Valuable and Fincor's shareholders to spin-off Forever Valuable to better define the role of Fincor. The spin-off was completed in August, 2008. The principal executive offices of the Company are located at 535 16th Street, Suite 820, Denver, Colorado 80202 and our telephone number is (303)573-1000. Business We purchased our original inventory from Fincor. This was inventory which was originallyacquired by Fincor from non-affiliated third parties at the same price as Fincor originally acquired the inventory. This inventory consisted exclusively of sports memorabilia. The inventory consists of commemorative professional and college sports teams and players and coaches on those teams. We acquired the inventory at the original purchase price of $3,211.To date, we have sold $1,200 of the inventory. We plan to identify undervalued items that can be purchased at below retail prices and resold for a profit.We plan to use other sports memorabilia sellers and auction web sites and will also contact private collectors to develop our inventory. There is risk inherent in any transaction since the collectibles market can be volatile and collector tastes can change quickly.Our collectibles merchandise will initially be focused on sports memorabilia. We define sports memorabilia as any product directly related to a member of a professional or college sport. Our goal is to become a significant retailer of sports memorabilia in the United States. Once we have established our presence as a significant retailer of sports memorabilia, we may look at expanding our product line to include other collectibles. We plan to become a significant retailer of sports memorabilia by emphasizinggrowth through implementing a national operating strategy emphasizinginternal revenue growth and profitability. - 13 - Key elements of our strategy include: Develop, strengthen, and expand vendor relationships. Vendors in the collectibles industry often recognize retailers based on certain volume levels and reputation. We will try to achieve preferred gallery status with key vendors which would entitle us to volume discounts, co-op advertising funds, shipping allowances and other benefits. We will also try to establish exclusive relationships with vendors for certain product lines and items. We will simultaneously focus on finding inventory on auction web sites and developing relationships with established sports memorabilia vendors throughout the United States, both individually and through trade shows. We will initially focus in theWestern half of the United States and online but may also look for opportunities where we can find them. We have done initial research on auction web sites but have had no discussions with vendors atthis time, nor havewe attended any trade shows; Develop database direct mail, telemarketing and Internet marketing programs. We plan to develop databases that detail the buying patterns and merchandise preferences of potential customers and enable us to conduct targeted database direct mail, telemarketing and Internet marketing programs. Establish operating procedure.Initially we intend to focus on developing a centralized system to monitor our operations by auditing sales receipts, accounts payables, payroll, purchases and inventory levels and by implementing centralized cash management operations. Taxes Various states are increasinglyseeking to imposesales or use taxes on inter-state mail order sales and are aggressivelyauditing sales tax returns of mail orderbusinesses.Complexlegal issuesarise in these areas,relating, among other things, to the required nexus of a business with a particular state, which may permit the state to require a business to collect such taxes. At the present time, we are not aware of any states in which we may operate who would impose sales taxes on our transactions.Although we believe that we can adequately provide for sales taxes on mail ordersales,there can be noassuranceas to the effect of actionstaken by state taxauthorities on our financial condition or results of operations. In the future,we may be required to collectsales tax on sales made tocustomers in all of the states in which we conducts our operations. The imposition of sales taxes on mail order sales generally has a negative effect on mail order sales levels. All of the factors cited above may negatively affect our financial condition andresults ofoperationsin the future.Any such impact cannot currently be quantified. Operations, Management and Employees Our plan is to concentrate our operations in the Western half of the United States and online through our website. We have no full-time employees. We plan to use part-time independent contractors for sales. As we expand, we intend to hire employees. However, we have no present plans to do so. Marketing and Promotion We expect to generate revenues in the next twelve months from memorabilia and collectibles operations using referrals from Fincor and unrelated individuals and entities that operate in the memorabilia and collectibles business.We also plan to market through direct contact with prospective customers. We have no sales representatives who solicit potential clients. Patents and Trademarks We do not currently have any patent or trademark protection. If we determine it is feasible to file for such trademark protection, we still have no assurance that doing so will prevent competitors from using the same or similar names, marks, concepts or appearance. - 14 - Competition We have no operating history and, therefore, will have inherent difficulty competing in the crowded collectibles market. Large, well known auction houses and collectibles companies that have been in existence for many years have an extensive, well established client base with whom they have earnedcredibility and cemented strong long term relationships.We face the challenge of competing against well entrenched competition with limited capital.This becomes even more critical in the collectibles market, where the percentage of profits tends to increase exponentially with the size of the purchase.With the amount of collectibles of dubious origin being sold to unsuspecting buyers, we believe that it will take many years to establish the impeccable reputation necessary to garner the large list of satisfied clients that is essential for any successful collectibles business.We cannot expect to be a significant factor in the collectibles field in the foreseeable future. We do not expect to pay dividends on common stock. We have not paid any cash dividends with respect to our common stock, and it is unlikely that we will pay any dividends on our common stock in the foreseeable future. Earnings, if any, that we may realize will be retained in the business for further development and expansion. Effect of Governmental Regulations: Compliance with Environmental Laws We do not believe that we are subject to any material government or industry regulation. Backlog At December 31, 2012, we had no backlogs. Research and Development We have never spent any amount in research and development activities. Market for the Common Stock, Related Shareholder Matters and the Company’s Purchases of Equity Securities Holders As ofFebruary 19, 2013, there were 41 record holders of our common stock and there were 12,012,600 shares of our common stock outstanding. Market Information We have recently been cleared for trading on the OTCBB but we have three market makers and no public market has yet been developed. There can be no assurance that a public trading market will develop or be sustained in the future. Without an active public trading market, you may not be able to liquidate your shares without considerable delay, if at all. If a market does develop, the price for our securities may be highly volatile and may bear no relationship to our actual financial condition or results of operations. Factors we discuss in this prospectus, including the many risks associated with an investment in our Company, may have a significant impact on the market price of our common stock. Also, because of the relatively low price of our common stock, many brokerage firms may not effect transactions in the common stock. We have applied for and been approved for trading on the OTC Bulletin Board operated by the National Association of Securities Dealers, Inc., trading under the symbol FVBC. On October 11, 2011, we engaged the services of Alpine Securities to assist in applying to and interacting with the Depository Trust Company (DTC) as our agent in our request to the DTC to make an issue of our securities eligible for DTC book-entry delivery and depository services. We have been cleared for DTC Services. - 15 - Dividend Policy We have not previously declared or paid any dividends on our common stock and do not anticipate declaring any dividends in the foreseeable future. The payment of dividends on our common stock is within the discretion of our board of directors. We intend to retain any earnings for use in our operations and the expansion of our business. Payment of dividends in the future will depend on our future earnings, future capital needs and our operating and financial condition, among other factors that our board of directors may deem relevant. We are not under any contractual restriction as to our present or future ability to pay dividends. Equity Compensation Plan Information We have no outstanding stock options or other equity compensation plans. Sales of Equity Securities There were no shares of Common Stock issued by the Company since December 31, 2012 without registration under the Securities Act, that have not been previously disclosed by the Company in its periodic filings with the Securities and Exchange Commission. Such outstanding issuances, as disclosed in the periodic filings include. A.Common Stock. During March 2011 we issued 40,000 shares of common stock to our stock transfer agent, Island Capital Management, for payment of professional services. During the years ended December 31, 2010 and 2009, we incurred stock transfer agent fees to X-Pedited Transfer Corp., an affiliate, totaling $2,954 and $1,000, respectively. At December 31, 2009, the unpaid balance to the affiliate was $1,118, and is included in the accompanying balance sheet as accounts payable, related party. During February 2010, we issued 12,000 shares of our common stock to X-Pedited Transfer Corp. as payment for the December 31, 2009 obligation. During March 2009 and September 2009, we issued 25,000 and 10,000 shares of common stock, respectively, to our stock transfer agent, X-Pedited Transfer Corp., an affiliate, for payment of professional services. 25,000 shares were issued as payment for a December 31, 2008 liability related to services rendered during 2008. 10,000 shares were issued for services performed during 2009. The transactions were recorded based on the fair value of the services rendered, which totaled $3,500, or $0.10 per share. During October 2008, we issued 5,000 shares of common stock to a vendor in exchange for payment of professional fees. The transaction was recorded based on the fair value of the services rendered, which totaled $500, or $0.10 per share. Upon effectiveness of a Registration Statement filed with the SEC by Forever Valuable Collectibles, Inc. (the “Company” or “we”), Fincor, Inc. (“Fincor”) completed the spin-off of the Company to its shareholders of record as of August 13, 2008. The transaction was effected by the issuance of 11,920,600 shares of the Company’s common stock to Fincor in exchange for cash and property. B. Warrants to Purchase Common Stock. On November 29, 2007 the Board of Directors unanimously approved the granting of a warrant to A-Squared Holdings, Inc. in exchange for providing a one-year, $200,000 credit facility to the Company. The warrant vested as of the date of the grant and expires in five years. On November 28, 2012 the Board of Directors approved an extension of the warrant expiration date for another three years to November 29, 2015. All 200,000 shares underlying the warrant are exercisable at $0.001 per share. The Board of Directors valued the shares of common stock at the fair value of $0.00005 per share on the date of grant using the Black-Scholes option pricing model. Compensation expense totaling $10 was recognized during the period ended December 31, 2007. No warrants had been exercised through December 31, 2012. Under the terms of the Share Exchange Agreement, this warrant will be canceled upon closing of the acquisition of Energis and AEGEA. - 16 - Dividends No dividends have been declared or paid on the Common Stock, and the Company does not anticipate that any dividends will be declared or paid in the foreseeable future. Securities Authorized for Issuance under Equity Compensation Plans The Company has no equity compensation plan. Financial Statements of the Company Set forth below is a list of the financial statements of the Company which have been provided with this Information Statement on pages F-1 through F-12. Item Page No. Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets at December 31, 2012 and 2011 (Audited) F-2 Consolidated Statements of Operations for the Years Ended December 31, 2012 and 2011 (Audited) F-3 Consolidated Statements of Changes in Stockholders’ Deficiency for the Years Ended December 31, 2012 and 2011 (Audited) F-4 Consolidated Statements of Cash Flows for the Years Ended December 31, 2012 and 2011 (Audited) F-5 Notes to Consolidated Financial Statements (Audited) F-6 - 17 - Management’s Discussion and Analysis of Financial Condition and Results of Operations Certain statements in this Management's Discussion and Analysis of Financial Condition and Results of Operations that are not historical facts are forward-looking statements such as statements relating to future operating results, existing and expected competition, financing and refinancing sources and availability and plans for future development or expansion activities and capital expenditures. Such forward-looking statements involve a number of risks and uncertainties that may significantly affect our liquidity and results in the future and, accordingly, actual results may differ materially from those expressed in any forward-looking statements. Such risks and uncertainties include, but are not limited to, those related to effects of competition, leverage and debt service financing and refinancing efforts, general economic conditions, and changes in applicable laws or regulations. The following discussion and analysis should be read in conjunction with the financial statements and notes thereto appearing elsewhere in this report. Our activities have been primarily focused on organization as a development stage enterprise since planned principal operations have not yet commenced. Accordingly, management does not consider the historical results of operations to be representative of our future results of operation. Our development stage began with our incorporation. Our plan is to own and operate a sports and non-sports memorabilia and collectibles business. See “Business” below. Critical Accounting Policies We have identified the following policies below as critical to our business and results of operations. For further discussion on the application of these and other accounting policies, see Note 1 to the accompanying audited financial statements for the period ended December 31, 2012.Our reported results are impacted by the application of the following accounting policies, certain of which require management to make subjective or complex judgments. These judgments involve making estimates about the effect of matters that are inherently uncertain and may significantly impact quarterly or annual results of operations. For all of these policies, management cautions that future events rarely develop exactly as expected, and the best estimates routinely require adjustment. Specific risks associated with these critical accounting policies are described in the following paragraphs. Use of Estimates in the Preparation of Financial Statements The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Revenue Recognition The Company had revenues of $0 during the period ended December 31, 2012. Anticipated future operating revenue will represent product sales in connection owning and operating a memorabilia and collectibles business. Such revenues will be recorded as the memorabilia and collectibles are sold. Plan of Operation for December 31, 2012 to December 31, 2013 Forever Valuable intends to own and operate a memorabilia and collectibles business. Our operating costs are expected to range between $70,000 and $90,000 for the fiscal year ending December 31, 2013. These operating costs include insurance, taxes, utilities, maintenance, contract services and all other costs of operations. However, the operating costs and expected revenue generation are difficult to predict. We expect to generate revenues in the next twelve months from memorabilia and collectibles operations using referrals from Fincor and unrelated individuals and entities that operate in the memorabilia and collectibles business. Since there can be no assurances that revenues will be sufficient to cover operating costs for the foreseeable future, it may be necessary to raise additional funds. Due to our lack of operating history, raising additional funds may be difficult. In November, 2007, an affiliated organization named A-Squared Holdings, Inc. (“A-Squared”) agreed to provide operating capital in the form of a loan of $200,000 to cover operating expenses. This loan is evidenced by an unsecured promissory note which was originally due November 29, 2008, extended by one year on November 29, 2009 and was again extended until November 29, 2015, and renews automatically each year on November 29 with a renewal fee calculated as 1.5% of the unpaid balance due on that date.A second affiliate, X-Clearing Corporation (“X-Clearing”) has also advanced working capital to us on an as-needed basis in exchange for promissory notes.There is no assurance that these loans will continue in the future . If we are unable to raise funds to cover any operating deficit after fiscal year ending December 31, 2015, our business may fail. We have generated minimal revenues during the period ended December 31, 2012, and management does not anticipate any significant revenues until the last quarter of 2013 as contemplated by our business plan. - 18 - We have minimal inventory valued at $7,912. We anticipate implementing the following business plan for our next twelve months: As we have attempted to implement our business planover the last 38 months, we will continue to concentrate on the purchase of inventory.The new inventory will consist primarily of sports collectibles and will be obtained in the following ways: 1.Continued development of business contacts. 2.Setting up a table at major sports collectibles trade show in the Midwest and West.We plan to purchase inventory brought into the show by collectors who want to sell. 3.Making buying trips.Prior to any trips, a small ad will be placed in the local newspaper to notify collectors of the location and times when they can bring their collectibles to be purchased. In the months ahead, we will continue to purchase sports memorabilia to build an appropriate inventory level.Initially, we will sell our inventory on a cash-only basis. At some point within the next twelve months of our operations, we will begin selling inventory on EBAY and begin accepting credit cards in order to reach a potential broader market. The new inventory will be acquired by attending at least one large trade show, by contacting private collectors, and through other sports collectibles business contacts.Throughout this process, we will continue to sell by advertising in hobby publications and by selling at all trade shows attended. We will begin plans to hold a live public auction which will be held in Denver and be run by a licensed, third party auctioneer, who we will hire. We anticipate taking additional buying trips and attending at least one major trade show.Once we hold the public auction, we will keep the list of all attendees and add them to our mailing list.We will begin to plan a direct mail sale targeted to our mailing list.We will continue to attend at least one trade show per month; buying and selling inventory. As business progresses, we plan to attend another trade show and to make another buying trip. Furthermore, we plan to begin to put together a direct sales email campaign to send out to our mailing list.New customers will always be solicited at each trade show attended. We plan to send out the email sales offering.If sales and profits justify, we will begin interviewing possible additions to staff.We will continue to attend at least one trade show per month and buying and selling inventory. We will develop a Company website.The site would be a virtual store, where prospective buyers can see a list of available merchandise and view pictures of the more expensive items.We will continue to buy and sell inventory. Following activation of the Company website, we will promote the website in all hobby publication ads and when selling auction lots on EBAY.We will send emails to our mailing list promoting the website.Continue attending trade shows and plan an additional buying trip. We anticipate developing our plan for the next twelve months using a combination of our loan guarantee from A-Squared, cash advances from X-Clearing and the cash flow generated from sales. - 19 - Seasonality We expect that our business will be seasonal with most revenue generated in the latter half of the calendar year. However, with our startup phase, we do not anticipate any material revenue until the last quarter of 2013. Results of Operations We had no sales revenue for the fiscal year ended December 31, 2012.Operating expenses during the period ended December 31, 2012 totaled $77,664 consisting of filing fees, professional fees and rent. Liquidity and Capital Resources At December 31, 2012, we had a nominal cash balance of $567. Our total assets were $8479. At December 31, 2012 our current liabilities were $150,522, which consists of accounts payable, interest accrued payable, and loans payable.While contributed services and fees throughoutthe development stage total $291,011 in additional paid-in capital, total operating losses for the same period equal $446,383, resulting in a net shareholders’ deficit of $142,043 at the fiscal year ended December 31, 2012. Financial Position At December 31, 2012, we had no commitments for capital expenditures. In November, 2007, A-Squared agreed to provide operating capital in the form of a loan of $200,000 to cover operating expenses. This loan is evidenced by an unsecured promissory note which was originally due November 29, 2008, with a possible extension ending November 29, 2009. On November 26, 2008, a motion was presented and passed to extend the Maturity Date of the above notes to November 29, 2009. On November 29, 2009 a motion was passed to extend the Maturity date of the above notes to November 29, 2015. A second affiliate, X-Clearing has also advanced working capital to us on an as-needed basis in exchange for non-secured promissory notes. There is no assurance that these loans will continue in the future. Management estimates it will take approximately an additional $70,000 - $90,000 per year to fund proposed operations.Since we have limited operating history, it is uncertain whether revenue from operations will be sufficient to cover our operating expenses. In addition, the current economic crisis has led to an overall consumer confidence decline. The demand for sports memorabilia has declined due to the overall conservative nature displayed in consumer behaviors over the last eleven quarters. Holiday spending was largely over projected in all sectors of consumer spending.Furthermore, we have no commitment for funding after fiscal year 2015. - 20 - COMPANY CONTACT INFORMATION All inquiries regarding Forever Valuable should be addressed to Jodi Stevens, President, at Forever Valuable’s principal executive offices, at:Forever Valuable Collectibles, Inc., 535 16 th Street, Suite 820, Denver, CO80202. Ms. Stevens may also be reached by telephone at 303-537-1000. Dated: May [], 2013 By Order of the Board of Directors of Forever Valuable Collectibles, Inc. Jodi Stevens, Secretary - 21 - REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Forever Valuable Collectibles, Inc.: We have audited the accompanying balance sheets of Forever Valuable Collectibles, Inc. (“the Company”) as of December 31, 2011 and the related statements of operations, stockholders’ equity (deficit) and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Forever Valuable Collectibles, Inc., as of December 31, 2011, and the results of its operations and its cash flows for the years then ended, in conformity with generally accepted accounting principles in the United States of America. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the Company's internal control over financial reporting. Accordingly, we express no such opinion. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company’s significant operating losses raise substantial doubt about its ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Borgers & Cutler CPA’s PLLC Borgers & Cutler CPA’s PLLC Denver, CO March 22, 2013 - 22 - REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Forever Valuable Collectibles, Inc.: We have audited the accompanying balance sheets of Forever Valuable Collectibles, Inc. (“the Company”) as of December 31, 2012 and the related statements of operations, stockholders’ equity (deficit) and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Forever Valuable Collectibles, Inc., as of December 31, 2012, and the results of its operations and its cash flows for the years then ended, in conformity with generally accepted accounting principles in the United States of America. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the Company's internal control over financial reporting. Accordingly, we express no such opinion. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note1 to the financial statements, the Company’s significant operating losses raise substantial doubt about its ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ B F Borgers CPA PC B F Borgers CPA PC Denver, CO March 22, 2013 F-1 FOREVER VALUABLE COLLECTIBLES, INC. (A Development Stage Company) BALANCE SHEETS December 31, December 31, ASSETS Current assets Cash $ $ Merchandise inventory Total current assets Total Assets $ $ LIABILITIES Current Liabilities Accounts payable related parties (Note 2) $ $ Trade accounts payable Total current liabilities Notes payable, related parties (Note 2) Accrued interest payable, related parties (Note 2) Total Liabilities STOCKHOLDERS' EQUITY (DEFICIT) Common stock; 50,000,000 shares authorized at; 12,012,600 and 12,012,600 issued and outstanding at December 31, 2012 and 2011, respectively Additional paid-in capital Deficit accumulated during development stage ) ) Total stockholders' equity (deficit) ) ) Total liabilities and stockholders' equity (deficit) $ $ The accompanying notes are an integral part of these financial statements. F-2 FOREVER VALUABLE COLLECTIBLES, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS From inception For the Year Ended (November 29, December 31, December 31, 2007) through December 31, 2012 REVENUE $
